UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:May 31, 2015 Item 1. Schedule of Investments. Schedule of Investments May 31, 2015 (Unaudited) ATAC Inflation Rotation Fund Description Shares Value EXCHANGE-TRADED FUNDS - 99.6% iShares 20+ Year Treasury Bond Fund * $ iShares 7-10 Year Treasury Bond Fund * PIMCO 25+ Year Zero Coupon US Treasury Fund Vanguard Extended Duration Treasury Fund Total Exchange-Traded Funds (Cost $91,451,880) SHORT-TERM INVESTMENT - 1.6% Invesco Treasury Portfolio, Institutional Class, 0.02% ^ (Cost $1,466,745) Total Investments - 101.2% (Cost $92,918,625) Other Assets and Liabilites, Net - (1.2)% + ) Total Net Assets - 100.0% $ * Fair value of this security exceeds 25% of the Fund's net assets.Additional information for this security, including the financial statements, is available from the SEC's EDGAR database at www.sec.gov. + Includes securities designated as collateral for a line of credit. The Fund was in the process of closing the line of credit and had sold these securities, but they had not yet settled with the Fund's custodian. Thus, they were considered a receivable on the Fund's records as of period end. ^
